DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            JESUS CONDOM,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D15-2440

                          [November 25, 2015]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case Nos. 10-1151 CF10A, 10-1210CF10A & 10-1211CF10A.

   Jesus Condom, Mayo, pro se.

   No appearance required for appellee.

PER CURIAM.

    Jesus Condom appeals the trial court’s denial of his rule 3.801 motion
for correction of jail credit. We affirm because Condom does not claim that
he is entitled to additional credit for time served in county jail before
sentencing as provided in section 921.161, Florida Statutes (2015).
See Fla. R. Crim. P. 3.801(a). This decision is without prejudice to
Condom’s right to seek relief through the administrative remedies of the
Department of Corrections. See Banks v. State, 793 So. 2d 132, 132–33
(Fla. 4th DCA 2001); Rood v. State, 790 So. 2d 1192, 1193 (Fla. 1st DCA
2001).

   Affirmed without prejudice.

CIKLIN, C.J., STEVENSON and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.